Exhibit 10.1

SEVERANCE AGREEMENT




J. George Mikelsons (‘Mikelsons”) and ATA Holdings Corp. (“ATA Holdings”),
together with ATA Holdings’ subsidiaries ATA Airlines, Inc. (“ATA Airlines”),
Ambassadair Travel Club, Inc., ATA Leisure Corp., Amber Travel, Inc., American
Trans Air Execujet, Inc., ATA Cargo, Inc., and C8 Airlines, Inc. (collectively,
ATA Airlines and the other subsidiaries of ATA Holdings identified above shall
be referred to as the “ATA Subsidiaries” and ATA Holdings and the ATA
Subsidiaries collectively shall be referred to as the “ATA Group”), hereby
execute this Severance Agreement (“Agreement”) as of the 31st of August, 2005
and agree as follows:




1.
Employment History, Retirement and Termination. Mikelsons has been employed by
ATA Holdings or ATA Airlines or their predecessor entities and their affiliated
entities respectively since 1973. Mikelsons wishes to retire. This Agreement
provides for (i) the termination of Mikelsons's employment as President and
Chief Executive Officer of ATA Holdings, (ii) Mikelsons’ resignation as an
officer and/or as the sole member of the Board of Directors of each member of
the ATA Subsidiaries, respectively, and (iii) the retirement and resignation of
Mikelsons from the position of Chairman of the Board of ATA Holdings. Mikelsons
hereby retires from and resigns, effective as of 5:00p.m., Indianapolis time, on
August 31, 2005 (the "Severance Date"), as (i) the President and Chief Executive
Officer of ATA Holdings and (ii) an officer and/or member of the Board of
Directors of each member of the ATA Subsidiaries, with Mikelsons being relieved
of all employment duties and performance obligations effective as of the
Severance Date. After the Severance Date, Mikelsons shall continue to serve as
non-executive Chairman of the Board of ATA Holdings until the earlier of the
"Effective Date" (as defined therein) of a confirmed plan of reorganization of
the ATA Group or December 31, 2005 (“Chair Retirement Date”), and in such
capacity as non-executive Chairman of the Board, Mikelsons shall not be an
employee of ATA Holdings. During the period that Mikelsons is serving as
non-executive Chairman of the Board, he shall be entitled to and receive the
same rights and privileges as all other members of the Board of Directors of ATA
Holdings, including, but not limited to, and to the extent such exist, directors
fees and indemnification and coverage under the directors and officers liability
insurance policies of each member of the ATA Group, provided that any such
directors fees may be no more than any other director receives in the same
period and in no event exceed the aggregate of $10,000. On the Chair Retirement
Date, Mikelsons shall retire from his position as Chairman of the Board of ATA
Holdings and resign from such Board. 





2.
Authority. ATA Holdings and each member of the ATA Subsidiaries, respectively,
is the subject of a case under chapter 11 of the United States Bankruptcy Code
pending in the United States Bankruptcy Court, Southern District of Indiana,
Indianapolis Division (the “Bankruptcy Court”), jointly administered under case
number 04-19866. The parties agree and acknowledge that this Agreement is being
entered into pursuant to an Order of the Bankruptcy Court dated August 25, 2005,
approving generally the terms of this Agreement (the “Order”) and (ii) the
counsel for the Official Committee of Unsecured Creditors appointed in the
chapter 11 cases of the ATA Group, shall have the right to review the terms
hereof to confirm that such terms are consistent with the Order.




--------------------------------------------------------------------------------




3.
Voluntary Agreement. Mikelsons, ATA Holdings and each of the ATA Subsidiaries,
respectively, desire to resolve any and all claims and disputes or issues which
have arisen or could arise concerning Mikelsons's employment with or service for
the ATA Group and the termination of that employment and service. To accomplish
such a resolution, they have voluntarily entered into this Agreement. Each
member of the ATA Group, respectively, expressly agrees and acknowledges that
its obligations, including, without limitation, the obligations to pay the
Severance Benefit and the Non-Compete Payments, as each is defined herein, shall
in no way depend on the continued existence, operation or solvency of any other
member of the ATA Group.



4.
Salary and Vacation Benefits. The ATA Group will pay Mikelsons any and all
salary payments and any earned, but unused, vacation benefits ("Vacation
Payment") to which Mikelsons is entitled up to and including the Severance Date,
less all customary payroll withholdings, including deductions for federal, state
and local taxes. The Vacation Payment, if any, will be paid to Mikelsons on the
first regular payroll date following the Severance Date.



5.
Confirmation of Receipt of Salary and Benefits. Mikelsons has received or will
receive all wages, salary payments and earned, but unused, vacation benefits and
bonuses which were or are due and payable to Mikelsons by any member of the ATA
Group on or prior to the Severance Date or the first pay date after the
Severance Date. Except for the salary payments and Vacation Payment provided for
in Section 4 of this Agreement and the additional compensation and
considerations provided for in Section 6 of this Agreement, Mikelsons shall not
be entitled to payment by any member of the ATA Group of any additional amounts
for wages, salary, vacation benefits or bonuses.



6.
Additional Considerations. In consideration of Mikelsons’ service to the ATA
Group and execution of and compliance with the terms of this Agreement, and in
full payment of any remaining obligations of the ATA Group to Mikelsons (other
than as set forth in or contemplated by this Agreement, the Non-Compete
Agreement (as hereinafter defined) and the respective Articles of Incorporation
and by-laws of each member of the ATA Group), the ATA Group agrees to provide to
Mikelsons, and Mikelsons agrees to accept, the following additional payments and
benefits:



a.  As of the Severance Date, the ATA Group shall pay to Mikelsons severance pay
(the “Severance Benefit”) in the aggregate gross sum of $650,000, less the
amount of applicable federal and state withholding and employment taxes, payable
on fixed bi-weekly terms over a period of one year beginning two weeks following
the Severance Date (the "Severance Period"). The Severance Benefit shall be
deemed fully earned on the Severance Date and shall not be affected in the event
of Mikelsons’ death prior to the end of the Severance Period and shall continue
to be paid to Mikelsons’ designees (however such designees may be designated,
whether by will, trust or testamentary or other instrument) in accordance with
the above payment schedule until paid in full.
 
2

--------------------------------------------------------------------------------




b. Concurrent with the execution of this Agreement, Mikelsons shall execute an
appropriate confidentiality and non-competition agreement (“Non-Compete
Agreement”) for a two-year period to commence at the end of the Severance Period
(the "Non-Compete Term"). As consideration to Mikelsons for the Non-Compete
Agreement, ATA Holdings, ATA Airlines and each other member of the ATA Group
shall pay to Mikelsons the annual aggregate gross sum of $200,000, payable
quarterly (collectively, the "Non-Compete Payments") for each year of the
Non-Compete Term. The Non-Compete Payments shall be paid to Mikelsons, in
accordance with and subject to the terms of the Non-Compete Agreement, beginning
September 1, 2006 and on each December 1, March 1, June 1 and September 1
thereafter until paid in full. All Non-Compete Payments shall be paid as a
credit against the JGM Obligations (as defined in Section 12 hereof). The
Non-Compete Payments shall be deemed fully earned in the event of Mikelsons’
death during the Non-Compete Term, with any remaining Non-Compete Payments owed
to Mikelsons to be aggregated and applied to the JGM Obligations (as hereinafter
defined).


c. Mikelsons and his spouse, Muriel Mikelsons (“Mrs. Mikelsons”) shall receive
lifetime positive space travel on each airline operated by any member of the ATA
Group and successors thereto. No member of the ATA Group shall have any
liability to reimburse Mikelsons for income or other taxes arising from, or
payable by, Mikelsons or Mrs. Mikelsons by reason of this benefit or its
utilization. Mikelsons agrees that he will not resell or permit to be resold by
Mrs. Mikelsons any flight passes or tickets issued pursuant to this benefit.


    d. From and after the Severance Date, upon their respective requests,
Mikelsons and Mrs. Mikelsons may receive a distribution of their vested 401(k)
plan benefits, respectively, subject to the terms of such plan.


e. After the Severance Date and pursuant to its terms, Mikelsons at his expense
may convert the MetLife group term life insurance policy provided by one or more
members of the ATA Group into a personal policy;


f. After the Severance Date, the ATA Group agrees to continue to include
Mikelsons and Mrs. Mikelsons among the individuals covered in any health
insurance plans offered by the ATA Group at their requests respectively,
provided that (i) the inclusion of Mikelsons and Mrs. Mikelsons, respectively,
is permissible under such plans; (ii) Mikelsons and Mrs. Mikelsons,
respectively, reimburse the ATA Group no less frequently than monthly for the
employee cost of such coverage; (iii) to the extent that Mikelsons may be
covered, such inclusion on the ATA Group’s health insurance plans shall not
extend after the third anniversary of the Severance Date; and (iv) to the extent
Mrs. Mikelsons may be covered, such inclusion in the ATA Group’s health
insurance plans shall not extend beyond Mrs. Mikelsons' 65th birthday. If and to
the extent that it is or becomes impermissible to include Mikelsons or Mrs.
Mikelsons among individuals covered by the ATA Group’s health insurance plan,
the ATA Group shall not be deemed in default of this undertaking and shall not
have any obligation to pay all or any the costs of Mikelsons’ or Mrs. Mikelsons’
alternative coverages.
 
 
3

--------------------------------------------------------------------------------


    g. After the Severance Date, all as more fully set forth in a separate lease
agreement, Mikelsons shall be permitted continued use through December 31, 2007
of the 2005 Jeep Grand Cherokee owned by ATA Airlines, and shall have no
obligation to reimburse ATA Airlines for such use. Mikelsons shall be solely
responsible for all costs of insurance, licensing, taxes, gas, maintenance,
repairs and any other miscellaneous expenses typically associated with the
ownership or operation of a vehicle.


7.
Confidential and Proprietary Information. Mikelsons recognizes Mikelsons's
continuing responsibilities to each member of the ATA Group with respect to
confidential and proprietary information and material. Mikelsons therefore
covenants and agrees that:




 
a.
prior to the Severance Date, Mikelsons has not disclosed, outside the ordinary
course of business to others not employed by, or a director or agent of, a
member of the ATA Group, any proprietary, confidential or
competitively-sensitive information and materials which are the property of or
relate to the ATA Group or the business of any member of the ATA Group,
including, without limitation, (i) all information and materials, whether or not
reduced to writing or other tangible medium of expression, created by, provided
to or otherwise disclosed to Mikelsons in connection with Mikelsons’ employment
with any member of the ATA Group or continued interim service as the
non-executive Chairman of the Board of ATA Holdings Corp. (excepting only
information and materials already known by the general public); (ii) trade
secrets, (iii) the names and addresses of any member of the ATA Group's past,
present or prospective customers or business contacts, and all information
relating to such customers or business contacts, regardless of whether such
information was supplied or produced by any member of the ATA Group or such
customers or business contacts; (iv) the terms of employment between any member
of the ATA Group and its employees; (v) proprietary information regarding or
with respect to any member of the ATA Group’s services, products, prices,
pricing methods, fees, costs, processes, training materials, financing sources,
marketing plans or techniques, business plans, operational strategies and
tactical plans; and (vi) the financial condition and operating results of any
member of the ATA Group (all such trade secrets and confidential and/or
proprietary information of ATA Holdings or any other member of the ATA Group
shall be hereinafter referred to collectively as the "Confidential
Information");




 
b.
subsequent to the Severance Date, Mikelsons will not, without prior written
consent from ATA Holdings, use or disclose to anyone any of the Confidential
Information;

 
 
4

--------------------------------------------------------------------------------



 
c.
Mikelsons has returned, or will return, prior to September 30, 2005, to ATA
Holdings all originals and all copies (including all computer or other
electronically-stored data) of all materials of any kind whatsoever constituting
or containing any of the Confidential Information which are or were in
Mikelsons’ possession or custody or under Mikelsons’ control during Mikelsons’
employment and up to and including the Severance Date; that Mikelsons has not
given any such materials, either directly or indirectly, to others not in the
employ or a director or agent of a member of the ATA Group without prior written
consent of a member of the ATA Group; and that in the future Mikelsons will not
obtain or give any such materials, either directly or indirectly, to others not
in the employ or a director or agent of a member of the ATA Group without ATA
Holdings prior written consent; and




 
d.
in conjunction with maintaining strict confidentiality as set forth herein, in
the event that Mikelsons is requested by oral or written order, inquiry or
request for information or documents in legal proceedings, government
investigations, interrogatories, subpoenas or any other similar process to
disclose any Confidential Information, he agrees that he will provide notice of
any such order, inquiry or request to ATA Holdings so that it may seek an
appropriate protective order, or by mutual written agreement waive compliance
with the provisions of this Agreement. Finally, Mikelsons shall not make or
publish disparaging statements concerning ATA Holdings or any other member of
the ATA Group, their respective products or services, or current or former
officers, directors, attorneys, agents or employees.



8.
Company Property. Mikelsons represents and covenants that Mikelsons has
returned, or will return prior to September 30, 2005, all other property of any
member of the ATA Group, including but not limited to keys, credit cards, files,
personal computers, documents and any other such property of any member of the
ATA Group in Mikelsons's possession or custody at Mikelsons's office, personal
residence, or elsewhere, with the exception of the vehicle contemplated by
Section 6(g) hereof and such property or materials Mikelsons reasonably desires
to retain in service as the non-executive Chairman of the Board of ATA Holdings
up to and through the Chair Retirement Date, which property Mikelsons will
return to ATA Holdings by not later than the Chair Retirement Date. No later
than September 30, 2005, Mikelsons shall remove from the ATA Group’s offices or
facilities Mikelsons’ personal assets, furniture and any other personal property
located at such offices or facilities



9.
Cooperation. If it is necessary for any member of the ATA Group to call upon
Mikelsons to provide evidence in any judicial, administrative or other
proceedings occurring during the Severance Period, Mikelsons agrees to cooperate
in making himself available for such proceedings, and the ATA Group agrees to
reimburse Mikelsons’ reasonable out-of-pocket expenses for such matters. If it
is necessary for any member of the ATA Group to call upon Mikelsons to provide
evidence in any judicial, administrative or other proceedings occurring
subsequent to the Severance Period, Mikelsons agrees to cooperate in making
himself reasonably available for such proceedings, and the ATA Group agrees to
pay Mikelsons reasonable compensation for his time (at a rate to be mutually
agreed upon by the ATA Group and Mikelsons at such time) and to reimburse
Mikelsons’ reasonable out-of-pocket expenses for such matters.

 
 
5

--------------------------------------------------------------------------------


10.
Mutual Release. 




a.  
Mikelsons hereby covenants not to sue, releases and forever discharges ATA
Holdings, ATA Airlines and each other member of the ATA Group, and the officers,
directors, employees, agents, successors and assigns of each member of the ATA
Group from any and all claims, liabilities, demands, actions and causes of
action of every nature, kind and character, known and unknown, which have or may
have arisen or accrued to Mikelsons by reason of Mikelsons’ employment by or
service for ATA Holdings or any other member of the ATA Group, including,
without limitation, any and all claims that the retirement and termination of
Mikelsons’ employment and/or resignation of Mikelsons’ board directorships
resulted from a violation or breach of any federal, state, or local statute,
regulation, ordinance, or common law, or any contract, any charges or claims
regarding possible discrimination (based on age, race, national origin, ethnic
background, sex, disability, religion), wrongful termination, or express or
implied contract, any and all claims for salary, vacation pay, fringe benefits,
bonuses, severance pay, profit sharing benefits, costs and attorneys' fees and
any and all claims for other compensation, benefits, damages or fees, whether or
not any of such claims have been or could have been asserted by Mikelsons at any
time up to and including the Chair Retirement Date, excepting only: (1) any
claims, liabilities, demands, actions and causes of action which may arise under
this Agreement or the Non-Compete Agreement as the result of the failure of any
member of the ATA Group to perform under, or any breach of, this Agreement or
the Non-Compete Agreement; (2) any claims for indemnification which may arise
under the Articles of Incorporation or by-laws of any member of the ATA Group;
(3) any outstanding and properly documented expense reports that have not been
reimbursed as of the Severance Date, or with respect to outstanding and properly
documented expense reports in connection with Mikelsons’ continuing service as
non-executive Chairman of the Board of ATA Holdings, reimbursed as of the Chair
Retirement Date; (4) any benefits claims (not including any bonus or bonus
claims) outstanding on the Severance Date that have not been reimbursed
(consistent with the provisions of the applicable benefits plans); and (5) all
other amounts to which Mikelsons is entitled under any retirement savings plan
administered by any member of the ATA Group. Mikelsons agrees to indemnify and
hold harmless each member of the ATA Group, and the officers, directors,
employees, agents, successors and assigns of each member of the ATA Group, from
and against any and all claims, demands, damages, liabilities, obligations,
costs, expenses, attorneys fees', actions, causes of action and/or claims for
relief arising from any demand, claim or action released herein or in connection
with any lawsuit, action or other proceeding initiated or prosecuted contrary to
the provisions of this Agreement.

 
6

--------------------------------------------------------------------------------


Further, with particularity with respect to any claim based on alleged age
discrimination: (i) Mikelsons acknowledges that the ATA Group has advised him
that his employment with the ATA Group was covered by the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621 et. seq.), as amended (commonly referred
to as the “ADEA”); (ii) Mikelsons acknowledges that the ATA Group has advised
him by this writing to consult with an attorney prior to signing this Agreement
and that he has done so; (iii) Mikelsons acknowledges in exchange for this
waiver he is receiving consideration beyond what he would otherwise be entitled
to under any contract or employee benefit plan; (iv) Mikelsons acknowledges that
the ATA Group has advised him that under the ADEA he has up to twenty-one (21)
days to consider and accept this Agreement by signing and returning this
Agreement to the ATA Group; and (v) Mikelsons acknowledges that the ATA Group
has advised him that for a period of seven (7) days following Mikelsons’ signing
of this Agreement, Mikelsons’ may revoke this Agreement by written notice to the
ATA Group. This Agreement will not become binding and enforceable until the
7-day revocation period has expired.


b. Each member of the ATA Group, respectively, hereby covenants not to sue,
releases and forever discharges Mikelsons and his heirs, successors and assigns
from any and all claims, liabilities, demands, actions and causes of action of
every nature, kind and character, known and unknown, costs and attorneys' fees,
which have or may have arisen or accrued to any member of the ATA Group in
connection with any act or omission relating to Mikelsons’ employment by or
service for any member of the ATA Group, including, without limitation, his
services as a fiduciary in connection with any employee benefit plan, and
Mikelsons’ service as a member of the board of directors of any member of the
ATA Group, whether or not any of such claims have been or could have been
asserted by any or each member of the ATA Group at any time up to and including
the Chair Retirement Date, excepting only (1) any claims, liabilities, demands,
actions and causes of action which may arise as the result of the failure of
Mikelsons to perform under, or any breach of, this Agreement or the Non-Compete
Agreement and (2) the JGM Obligations. Each member of the ATA Group,
respectively, agrees to indemnify and hold harmless Mikelsons and his heirs,
successors and assigns, from and against any and all claims, demands, damages,
liabilities, obligations, costs, expenses, attorneys fees', actions, causes of
action and/or claims for relief arising from any demand, claim or action
released herein or in connection with any lawsuit, action or other proceeding
initiated or prosecuted contrary to the provisions of this Agreement.
 
      c. Mikelsons hereby represents and covenants that he (i) has not, on or
prior to the date of this Agreement, transferred or assigned any claim, demand,
action or cause of action against any member of the ATA Group that he has
released and discharged under Section 10(a) hereof and (ii) will not, subsequent
to the date of this Agreement, transfer or assign any claim, demand, action or
cause of action against any member of the ATA Group that he has released and
discharged under Section 10(a) hereof. Each member of the ATA Group,
respectively, hereby represents and covenants that none of them (i) has, on or
prior to the date of this Agreement, transferred or assigned any claim, demand,
action or cause of action against Mikelsons that it has released and discharged
under Section 10(b) hereof and (ii) will, subsequent to the date of this
Agreement, transfer or assign any claim, demand, action or cause of action
against Mikelsons that it has released and discharged under Section 10(b)
hereof.


7

--------------------------------------------------------------------------------





11.  
Continuing Indemnification.

 
a. Each member of the ATA Group shall indemnify and reimburse Mikelsons against
all Liability and Expense that may be incurred for all acts or omissions of
Mikelsons in his capacity as an officer, director or employee of each member of
the ATA Group up to and through the Chair Retirement Date for, in connection
with, or resulting from any Claim to the fullest extent authorized or permitted
by law, as the same exists or may hereafter be amended (but in the case of any
such amendment, only to the extent that such amendment permits the ATA Group to
provide broader indemnification rights than such law permitted the ATA Group to
provide prior to such amendment), or otherwise consistent with the public policy
of the State of Indiana. In furtherance of the foregoing, and not by way of
limitation, Mikelsons shall be indemnified and reimbursed by each member of the
ATA Group against all Liability and reasonable Expense that may be incurred by
him in connection with or resulting from any Claim, (1) if Mikelsons is Wholly
Successful with respect to the Claim, or (2) if not Wholly Successful, then if
Mikelsons is determined to have acted in good faith, in what he reasonably
believed to be the best interests of the ATA Group or at least not opposed to
its best interests and, in addition, with respect to any criminal claim is
determined to have had reasonable cause to believe that his conduct was lawful
or had no reasonable cause to believe that his conduct was unlawful. The
termination of any Claim, by judgment, order, settlement (whether with or
without court approval), or conviction or upon a plea of guilty or of nolo
contendere, or its equivalent, shall not create a presumption that Mikelsons did
not meet the standards of conduct set forth in clause (2) of this subsection
(a).


b. The term "Claim" as used in this Section 11 shall include every pending,
threatened, or completed claim, action, suit, or proceeding (including but not
limited to arbitration, mediation or other form of alternative dispute
resolution) and all appeals thereof (whether asserted or unasserted on the date
of this Agreement, or brought by or in the right of any member of the ATA Group
or otherwise), civil, criminal, administrative, or investigative, formal or
informal, in which Mikelsons may become involved, as a party or otherwise: (1)
by reason of his having been an officer, director employee, trustee or agent of
any member of the ATA Group prior to the Chair Retirement Date, or (2) by reason
of any action taken or not taken by him in his capacity as an officer, director,
employee, fiduciary or agent of or for any member of the ATA Group prior to the
Chair Retirement Date or arising out of his status as such.
  
     c. The terms "Liability" and "Expense" as used in this Section 11 shall
include, but  shall not be limited to, counsel fees, expert and investigation
costs and disbursements and  amounts of judgments, fines,  or penalties against
(including excise taxes assessed with  respect to an employee benefit plan), and
amounts paid in settlement by or on behalf of  Mikelsons.


     d. The term "Wholly Successful" as used in this Section 11 shall mean (1)
 termination of any Claim, whether on the merits or otherwise, against Mikelsons
in question without any finding of liability or guilt against him, (2) approval
by a court,  with knowledge of the indemnity herein provided, of a settlement of
any Claim, or (3) the  expiration of a reasonable period of time after the
making or threatened making of any  Claim without the institution of the same,
without any payment or promise made to  induce a settlement.


8

--------------------------------------------------------------------------------


e. The rights of indemnification and reimbursement provided under this Section
11 are not exclusive and shall be in addition to any rights to which Mikelsons
may otherwise be entitled by contract, vote of directors not a party to the
Claim, vote of shareholders, the Articles of Incorporation or by-laws of any
member of the ATA Group or as a matter of law. In the event of any conflict in
any indemnification or reimbursement provided to Mikelsons by contract, director
or shareholder vote, the Articles of Incorporation or by-laws of any member of
the ATA Group, as a matter of law or this Agreement, Mikelsons shall be entitled
to the broadest indemnification and reimbursement provided by any of the
foregoing.


f. All obligations of each member of the ATA Group under this Section 11 shall
survive the Severance Date and the termination of Mickelsons’ service in any
capacity covered by this Section 11.




12.
Affirmation of Indebtedness. Mikelsons acknowledges and affirms that (i) he is
indebted to one or more members of the ATA Group as affirmed in that certain
letter agreement, dated as of October 26, 2004 (the “JGM Debt Agreement”), in
the initial principal amount of Six Hundred Fifty-three Thousand Two Hundred
Twenty-five Dollars and Nine Cents($653,225.09) (the “JGM Obligations”), and
(ii) nothing herein shall alter the repayment terms or obligations of Mikelsons
with respect to the JGM Obligations, except as contemplated by the payment of
the Non-Compete Payments as credits to be applied to the JGM Obligations. The
ATA Group represents and agrees that all payments under the JGM Debt Agreement
have been made as agreed prior to the date of this Agreement and that, as of
July 31, 2005, the outstanding principal balance of the JGM Obligations is
$612,285.



13.      Directors and Officers Liability Insurance. Each member of the ATA
Group and its successors and assigns shall continue to extend to and cover
Mikelsons under and within its directors and officers liability insurance
policies, respectively, for so long and on the same terms as such policies are
maintained for current directors and officers, for all acts and omissions up to
and through the Chair Retirement Date of Mikelsons in his capacity as a director
or officer of such member of the ATA Group, consistent with and to the fullest
extent authorized or permitted by its Articles of Incorporation and by-laws.


14.
Severability. Should any provision of this Agreement be declared or determined
by any court of competent jurisdiction to be illegal, invalid or unenforceable,
the legality, validity and enforceability of the remaining parts, terms or
provisions shall not be affected thereby and said illegal, unenforceable or
invalid part, term or provision shall be deemed not to be a part of this
Agreement. Should any particular confidentiality covenant, provision or clause
of this Agreement be held unreasonable or contrary to public policy for any
reason, including, without limitation, the time period, geographic area and/or
scope of activity covered by any confidentiality covenant, provision or clause,
Mikelsons and each member of the ATA Group acknowledge and agree that such
covenant, provision or clause shall automatically be deemed modified such that
the contested covenant, provision or clause will have the closest effect
permitted by applicable law to the original form and shall be given effect and
enforced as so modified to whatever extent would be reasonable and/or
enforceable under applicable law.



9

--------------------------------------------------------------------------------


15.
Mikelsons Acknowledgment. Mikelsons represents and acknowledges that in
executing this Agreement, Mikelsons does not rely and has not relied upon any
representation or statement with regard to the subject matter, basis or effect
of this Agreement, other than those specifically stated in this Agreement.



16.
Entire Agreement. Except for the Non-Compete and Confidentiality Agreement
provided for in Section 6.b. hereof and the lease provided for in Section 6.g.
hereof, this Agreement sets forth the entire agreement between the parties
hereto, and fully supersedes any and all prior agreements or understandings,
written or oral, between the parties hereto pertaining to the subject matter
hereof. It may be modified only by the agreement of the parties hereto
memorialized in writing and executed by each of them.



17.
Amendment; Waiver; Successors. This Agreement may not be modified, amended or
waived in any manner except by a written document executed by the ATA Group and
Mikelsons, with the approval of the Bankruptcy Court to the extent required. The
waiver by either party of compliance with any provision of this Agreement by the
other party shall not operate or be construed as a waiver of any other provision
of this Agreement (whether or not similar), or a continuing waiver or a waiver
of any subsequent breach by such party of a provision of this Agreement. This
Agreement and the covenants herein shall extend to and inure to the benefit of
and shall be binding upon the legal representatives, heirs, successors and
assigns of Mikelsons and the legal representatives, successors and assigns of
the ATA Group. Further, the parties agree that this Agreement shall be
incorporated into, and assumed as part of, any plan of reorganization confirmed
in any of the pending chapter 11 cases of the members of the ATA Group.



18.
Governing Law and Forum. Mikelsons acknowledges and agrees that the State of
Indiana has a substantial connection with this Agreement. This Agreement shall
therefore be governed by and construed according to the internal laws of the
State of Indiana, without regard to conflict of law principles. The parties
further agree that any disputes arising under this Agreement and/or any action
brought to enforce this Agreement may be brought in a state court of competent
jurisdiction in Marion County, Indiana, or in the federal court for the Southern
District of Indiana, and the parties consent to personal jurisdiction of such
courts and waive any defense of forum non-conveniens.


10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Mikelsons and each member of the ATA Group have executed
this Agreement on the date(s) indicated below.
ATA Holdings Corp
By: /s/ Brian T. Hunt,  Senior Vice President and General Counsel (Title)
Dated: August 31, 2005


ATA Airlines, Inc.
By: /s/ Brian T. Hunt,  Senior Vice President and General Counsel (Title)
Dated: August 31, 2005


Ambassadair Travel Club, Inc.
By: /s/ Brian T. Hunt,  Senior Vice President and General Counsel (Title)
Dated: August 31, 2005


ATA Leisure Corp.
By: /s/ Brian T. Hunt,  Senior Vice President and General Counsel  (Title)
Dated: August 31, 2005


Amber Travel, Inc.
By: /s/ Brian T. Hunt,  Senior Vice President and General Counsel (Title)
Dated: August 31, 2005


American Trans Air Execujet, Inc.
By: /s/ Brian T. Hunt,  Senior Vice President and General Counsel  (Title)
Dated: August 31, 2005


ATA Cargo, Inc.
By: /s/ Brian T. Hunt,  Senior Vice President and General Counsel (Title)
Dated: August 31, 2005


C8 Airline, Inc.
By: /s/ Brian T. Hunt,  Senior Vice President and General Counsel (Title)
Dated: August 31, 2005


By:  /s/ J. George Mikelsons
J. George Mikelsons       
Date: August 31, 2005
 
 


11

--------------------------------------------------------------------------------















